Citation Nr: 0731525	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his mother, and a friend.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Nashville, Tennessee, Regional Office (RO) for the Honolulu, 
Hawaii, RO of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service personnel records show that the veteran 
served in Vietnam from December 1968 to November 1969 and 
that his primary military occupational specialty (MOS) was 
that of a cook.  The veteran's awards and decorations include 
the Vietnam Service Medal and the Vietnam Campaign Medal.  In 
a statement received in December 2003, the veteran reported 
that his PTSD stressors include being exposed to mortar and 
rocket attacks when he first arrived in Vietnam as well as in 
December 1968 when he was stationed at Chu Lai under the 
Americal Division, assigned to the 335th Transportation 
Company.  The veteran has also reported that he was involved 
in the Tet Offensive.  However, there is no supporting 
evidence that verifies he engaged in combat activity with the 
enemy or that the claimed in-service stressors actually 
occurred, nor a medical opinion linking these stressors with 
his current symptomatology.  The Board notes that the U.S. 
Army and Joint Services Records Research Center (JSRRC) has 
not been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.

Further, the Board observes that although VA and private 
treatment records have indicated that the veteran has PTSD 
symptomology, the veteran has not been afforded a VA 
examination to determine the nature and etiology of his 
pyschiatric impairment, if any.  Therefore, the Board finds a 
VA examination with a nexus clinical opinion would be useful 
in the adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his psychiatric disability 
since his discharge from service, After 
securing the necessary authorizations 
for release of this information, obtain 
copies of all treatment records referred 
to by the veteran, not already of 
record.

2.  Appropriate steps should be taken to 
request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Vietnam.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and 
places of each claimed stressful event, 
as well as his unit assignment at the 
time of each claimed stressor.  The 
veteran should be advised that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim. 

3.  Thereafter, the information 
regarding the veteran's service 
(including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records 
relevant to the PTSD claim) should then 
be forwarded to JSRRC and that 
organization should be requested to 
investigate and attempt to verify the 
alleged incidents reported in his 
December 2003 stressor statement.  In 
this regard, verification should be 
requested of the veteran's unit location 
during the Tet Offensive, and 
verification of exposure to mortar and 
rocket attacks in December 1968 at Chu 
Lai, and the veteran's unit location at 
that time.

4.  Thereafter, the RO should document 
of record whether combat activity with 
the enemy, and/or any reported stressor, 
is deemed verified by VA.

5.  If, and only if combat activity with 
the enemy, or a claimed stressor has 
been verified, the veteran should be 
afforded a VA psychiatric examination.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner 
should state for the record the specific 
stressor(s) reported by the veteran and 
which has/have been deemed verified by 
VA which support the diagnosis.  The 
examination and the report thereof 
should be in accordance with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Following completion of the above, 
the veteran's claim should be 
readjudicated.  If the benefit on appeal 
is not granted, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).



